Case 1:18-cv-20564-MGC Document 68 Entered on FLSD Docket 10/29/2018 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO. 1:18-cv-20564-MGC


  XIOMARA MARCHECO,
  individually and on behalf of all
  others similarly situated,                                         CLASS ACTION

          Plaintiff,                                                 JURY TRIAL DEMANDED

  v.

  JO-ANN STORES, LLC,

        Defendant.
  __________________________________/

                                      NOTICE OF SETTLEMENT

          Plaintiff Xiomara Marcheco hereby gives notice that the parties have reached a settlement with

  respect to Plaintiff’s individual claims. Plaintiff and Defendant are in the process of finalizing a

  settlement agreement. Plaintiff anticipates filing a notice of dismissal within ten (10) days of this notice.
Case 1:18-cv-20564-MGC Document 68 Entered on FLSD Docket 10/29/2018 Page 2 of 3



  Date: October 29, 2018


                                          Respectfully submitted,

                                          HIRALDO P.A.

                                          /s/ Manuel S. Hiraldo
                                          Manuel S. Hiraldo, Esq.
                                          Florida Bar No. 030380
                                          401 E. Las Olas Boulevard
                                          Suite 1400
                                          Ft. Lauderdale, Florida 33301
                                          mhiraldo@hiraldolaw.com
                                          Telephone: 954.400.4713

                                          Counsel for Plaintiff and the Class
Case 1:18-cv-20564-MGC Document 68 Entered on FLSD Docket 10/29/2018 Page 3 of 3



                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 29, 2018, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served

  this day on all counsel of record via transmission of Notice of Electronic Filing generated by CM/ECF.



                                                        By: /s/ Manuel S. Hiraldo
                                                        Manuel S. Hiraldo, Esq.
                                                        HIRALDO P.A.
                                                        401 E. Las Olas Boulevard
                                                        Suite 1400
                                                        Ft. Lauderdale, Florida 33301
                                                        Florida Bar No. 030380
                                                        mhiraldo@hiraldolaw.com
                                                        Telephone: 954.400.4713
